DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: Application filed on 10/23/2019. Claims 1 and 6 are independent claims. Claims 1-10 have been examined and rejected in the current patent application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0004 appears to contain a typo comprising of missing textual content at the end of the paragraph. Appropriate correction is required.
Paragraph 0034 appears to contain a typo comprising of double spacing between word terms up and data. Appropriate correction is required.

Claim Interpretation - 35 U.S.C. § 112

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Independent claim 6 limitations “a first echo signal processing module used for implementing Fourier transform in a pre-set rotation axis direction on an echo signal…”, “a second echo signal processing module used for multiplying the first echo signal by a pre-set reference function to obtain a second echo signal”, “a third echo signal processing module used for converting the second echo signal into a form of rectangular coordinates by means of a pre-set algorithm to obtain a third echo signal”, and “a three-dimensional image data processing module used for implementing three- dimensional Fourier transform on the third echo signal to obtain three-dimensional image data of the target object” have been interpreted under 35 U.S.C. § 112(f) because they use generic placeholders “a first echo signal processing module, a second echo signal processing module, a third echo signal processing module and a three-dimensional image data processing module” coupled with functional language “implementing Fourier transform in a pre- set rotation axis direction on an echo signal…, multiplying the first echo signal by a pre-set reference function to obtain a second echo signal, converting the second echo signal into a form of rectangular coordinates by means of a pre-set algorithm to obtain a third echo signal, and implementing three- dimensional Fourier transform on the third echo signal to obtain three-dimensional image data of the target object” without reciting sufficient structure to achieve the 
Dependent claim 7 limitations “a grid establishment unit used for establishing a grid having a pre-set size and a pre-set sampling interval…, a grid polar coordinate calculation unit used for calculating a rotation angle and two-way wave beam of the grid in a polar coordinate system to obtain polar coordinates of the grid, a coordinate matching unit used for acquiring rectangular coordinate values of the grid…” have been interpreted under 35 U.S.C. § 112(f) because they use generic placeholders “a grid establishment unit, a grid polar coordinate calculation unit and a coordinate matching unit” coupled with functional language “establishing a grid having a pre-set size and a pre-set sampling interval…, calculating a rotation angle and two-way wave beam of the grid in a polar coordinate system to obtain polar coordinates of the grid, and acquiring rectangular coordinate values of the grid…” without reciting sufficient structure to achieve the functions. Furthermore, the generic placeholders are not preceded by structural modifiers.
Dependent claim 8 limitation “a two-dimensional image extraction module used for extracting two-dimensional image information along a pre-set plane from the three-dimensional image data to obtain a two-dimensional image of the target object along the pre-set plane…” has been interpreted under 35 U.S.C. § 112(f) because it uses generic placeholder “a two-dimensional image extraction module” coupled with functional language “extracting two-dimensional image information along a pre-set plane from the three-dimensional image data to obtain a two-dimensional image of the target object 
Dependent claim 9 limitations “a first directional filtering unit used for implementing filtering on the three-dimensional image data in a first rectangular coordinate direction by means of a pre-set filtering method, a first directional maximum value extraction unit used for extracting a maximum value from the filtered three-dimensional image data in the first rectangular coordinate direction to obtain a maximum value in the first rectangular coordinate direction, and a two-dimensional image acquisition unit used for acquiring a coordinate value in a second rectangular coordinate direction and a coordinate value in a third rectangular coordinate direction, which are respectively corresponding to the maximum value extracted from the three-dimensional image data…” have been interpreted under 35 U.S.C. § 112(f) because they use generic placeholders “a first directional filtering unit, a first directional maximum value extraction unit, and a two-dimensional image acquisition unit” coupled with functional language “implementing filtering on the three-dimensional image data in a first rectangular coordinate direction by means of a pre-set filtering method, extracting a maximum value from the filtered three-dimensional image data in the first rectangular coordinate direction to obtain a maximum value in the first rectangular coordinate direction, and acquiring a coordinate value in a second rectangular coordinate direction and a coordinate value in a third rectangular coordinate direction, which are respectively corresponding to the maximum value extracted from the three-dimensional image data…” without reciting sufficient structure to achieve the functions. Furthermore, the generic placeholders are not preceded by structural modifiers.
Dependent claim 10 limitation “a three-dimensional image extraction module used for extracting three-dimensional image information from the three-dimensional image data to obtain a three-dimensional image of the target object” has been interpreted under 35 U.S.C. § 112(f) because it uses generic placeholder “a three-dimensional image extraction module” coupled with functional language “extracting three-dimensional image information from the three-dimensional image data to obtain a three-dimensional image of the target object” without reciting sufficient structure to achieve the functions. Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claims 7-10 limitations invokes 35 U.S.C. § 112(f), claims 7-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. § 112(f) limitations: “the modules or units in all the embodiments of the invention can be implemented through a general purpose integrated circuit such as a CPU (Central Processing Unit), or an ASIC (Application Specific lntegrated Circuit)”, (see Para 00112). 
If Applicants wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, Applicants must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melamed et al. (US 10,690,760 B2, hereinafter Melamed) in view of Kampman et al. (US 2016/0292879 A1, hereinafter Kampman).  

Regarding independent claim(s) 1, Melamed discloses a close-range microwave imaging method, comprising: implementing Fourier transform in a pre-set rotation axis direction on an echo signal reflected from a target object and acquired by means of rotating an array antenna around the pre-set rotation axis to obtain a first echo signal (reads on Col. 8, 10 & 12 Lines 39-63, 5-14 & 55-58 and Fig. 3 & 5, the housing may include one or more arcs for holding the plurality of antennas and a driver and rotation unit 380 for rotating the housing and/or the arcs and/or the object along a rotation axis Y; At step 520 the multiple RF signals reflected or affected from or by the object and/or the scene surrounding the scene are obtained from all (or almost all) bi-static angles by the RF sensors; the regularities in the antenna arrays may be utilized in order to reduce the number of computations (using FFT-like structures)); and implementing three-dimensional Fourier transform on the third echo signal to obtain three-dimensional image data of the target object (reads on Col. 11 & 13 Lines 6-15 & 4-20 and Fig. 5A-5B, at step 570 a 3D image reconstruction process of the object is initiated by the processing unit 160. Once the reconstructed image is obtained at step 570, a 3D modelling of the object is obtained at step 580, resulting in a mechanical 3D model of the object. the step for reconstruction the image, the regularities in the antenna arrays may be utilized in order to reduce the number of computations (using FFT-like structures)). 

However, Melamed does not appear to specifically disclose wherein the first echo signal is represented in a form of polar coordinates; multiplying the first echo signal by a pre-set reference function to obtain a second echo signal; and converting the second echo signal into a form of rectangular coordinates by means of a pre-set algorithm to obtain a third echo signal. 
In the same field of endeavor, Kampman discloses wherein the first echo signal is represented in a form of polar coordinates (reads on Para 0029 and Fig. 1, data from the buffers 1203 may then be transmitted to a conversion unit 1204 (scan converter) configured to convert the digital polar coordinate radar data, defined by range and bearing); multiplying the first echo signal by a pre-set reference function to obtain a second echo signal (reads on Para 0029 and Fig. 1, data from the buffers 1203 may then be transmitted to a conversion unit 1204 (scan converter) configured to convert the digital polar coordinate radar data, defined by range and bearing, into rectangular coordinate pixel radar image data ( Cartesian coordinates), defined by x=range*cosinus(bearing), and y=range*sinus(bearing), for use by the graphics card 122); and converting the second echo signal into a form of rectangular coordinates by means of a pre-set algorithm to obtain a third echo signal (reads on Para 0029 and Fig. 1, data from the buffers 1203 may then be transmitted to a conversion unit 1204 (scan converter) configured to convert the digital polar coordinate radar data, defined by range and bearing, into rectangular coordinate pixel radar image data ( Cartesian coordinates), defined by x=range*cosinus(bearing), and y=range*sinus(bearing), for use by the graphics card 122). 
 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the three dimension (3D) object imaging generation mechanism of Melamed in order to have incorporated the coordinate conversation mechanism, as disclosed by Kampman, into the three dimension (3D) object imaging generation mechanism of Melamed since these mechanisms are directed to scanning radar and radar image processing mechanisms and by incorporating the teachings of Kampman into Melamed would produce a mechanism for detecting specific objects and generating a video rendering of the detected targets, as disclosed by Kampman, (see Para 0002). 

Regarding dependent claim(s) 5, the combination of Melamed and Kampman discloses the method as in claim 1. Melamed further discloses wherein extracting three-dimensional image information from the three-dimensional image data to obtain a three-dimensional image of the target object (reads on Col. 11 & 13 Lines 6-15 & 4-20 and Fig. 5A-5B, at step 570 a 3D image reconstruction process of the object is initiated by the processing unit 160. Once the reconstructed image is obtained at step 570, a 3D modelling of the object is obtained at step 580, resulting in a mechanical 3D model of the object. The step for reconstruction the image, the regularities in the antenna arrays may be utilized in order to reduce the number of computations (using FFT-like structures)).

Regarding claims 6 and 10, claims 6 and 10 are system claims that correspond to the method of claims 1 and 5. Therefore, claims 6 and 10 are rejected for at least the same reasons as method of claims 1 and 5. 

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melamed et al. (US 10,690,760 B2, hereinafter Melamed) in view of Kampman et al. (US 2016/0292879 A1, hereinafter Kampman) and further in view of Doerry et al. (US 7,397,418 B1, hereinafter Doerry). 

Regarding dependent claim(s) 2, the combination of Melamed and Kampman discloses the method as in claim 1. However, the combination of Melamed and Kampman does not appear to specifically disclose wherein establishing a grid having a pre-set size and a pre-set sampling interval, wherein the grid is represented in the form of rectangular coordinates; calculating a rotation angle and two-way wave beam of the grid in a polar coordinate system to obtain polar coordinates of the grid; and acquiring rectangular coordinate values of the grid, obtained by means of a two-dimensional sinc interpolation algorithm, having polar coordinate values matched with polar coordinate values of the second echo signal, wherein the rectangular coordinate values of the grid are used as rectangular coordinate values of the second echo signal to obtain the third echo signal represented in the form of rectangular coordinates of the second echo signal. 
(reads on Col. 3 Lines 57-60 and Fig. 3-5, FIG. 5 shows the keystone samples as square markers (see also the asterisk markers of FIG. 4), and shows the final interpolated rectangular grid samples (produced by azimuth interpolation of the keystone samples) as asterisk markers); calculating a rotation angle and two-way wave beam of the grid in a polar coordinate system to obtain polar coordinates of the grid (reads on Col. 3 Lines 3-5 and Fig. 3-4, data collected with constant waveform parameters, and at a constant elevation angle describes a conical polar wedge, as illustrated generally in FIG. 3); and acquiring rectangular coordinate values of the grid, obtained by means of a two-dimensional sinc interpolation algorithm, having polar coordinate values matched with polar coordinate values of the second echo signal, wherein the rectangular coordinate values of the grid are used as rectangular coordinate values of the second echo signal to obtain the third echo signal represented in the form of rectangular coordinates of the second echo signal (reads on Col. 3 Lines 29-34 and Fig. 3-5, transforming data from a polar grid to a rectangular grid, many of which use a 2-D interpolation, recognizing that a direct calculation of the 2-D Discrete Polar Fourier Transform is computationally intensive, it is desirable to perform a polar-to-rectangular resampling in order to use the efficiency of the 2-D FFT, and properly display the formed image).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the three dimension (3D) object imaging processing and generation mechanism of Melamed and Kampman 

Regarding dependent claim 7, claim 7 is a system claim that correspond to the method of claim 2. Therefore, claim 7 is rejected for at least the same reasons as method of claim 2. 

Claim(s) 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melamed et al. (US 10,690,760 B2, hereinafter Melamed) in view of Kampman et al. (US 2016/0292879 A1, hereinafter Kampman) and further in view of McCusker et al. (US 9,384,586 B1, hereinafter McCusker). 

Regarding dependent claim(s) 3, the combination of Melamed and Kampman discloses the method as in claim 1. However, the combination of Melamed and Kampman does not appear to specifically disclose wherein extracting two-dimensional image information along a pre-set plane from the three- dimensional image data to obtain a two-dimensional image of the target object along the pre-set plane, wherein the 
In the same field of endeavor, McCusker discloses wherein extracting two-dimensional image information along a pre-set plane from the three- dimensional image data to obtain a two-dimensional image of the target object along the pre-set plane, wherein the pre-set plane is an X-Y plane, an X-Z plane, or a Z-Y plane in a three-dimensional rectangular coordinate system (reads on Col. 14 Lines 35-63 and Fig. 6, at a step 630, a 2-D image of the runway structure may be generated from the 3-D model. For example, in some embodiments the 2-D image may be a top-down or side view of the runway structure).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the three dimension (3D) object imaging processing and generation mechanism of Melamed and Kampman in order to have incorporated the multi-dimensional image processing mechanism, as disclosed by McCusker, into the three dimension (3D) object imaging processing and generation mechanism of Melamed and Kampman since these mechanisms are directed to radar image processing mechanisms and by incorporating the teachings of McCusker into Melamed and Kampman would produce a mechanism for generate a two-dimensional image of the runway structure from the three-dimensional model, as disclosed by McCusker, (see Abstract). 

Regarding dependent claim(s) 4, the combination of Melamed, Kampman and McCusker discloses the method as in claims 1 and 3. McCusker further discloses (reads on Col. 11 Lines 1-24 and Fig. 4 & 6, a radar signal processing module 406 may be configured to filter the radar returns data to identify areas in the 3-D model having a reflectivity lower than a predetermined value); extracting a maximum value of the filtered two-dimensional image data in the first rectangular coordinate direction to obtain a maximum value in the first rectangular coordinate direction (reads on Col. 11 Lines 12-22 and Fig. 4 & 6, module 407 may generate one or more 2-D images of one or more of the structures in the 3-D model. For example, in some embodiments, module 407 may generate a top-down view of the structures. In some embodiments, module 407 may generate a side view of the structures); and acquiring a coordinate value in a second rectangular coordinate direction and a coordinate value in a third rectangular coordinate direction, which are respectively corresponding to the maximum value extracted from the three-dimensional image data, wherein the coordinate value in the second rectangular coordinate direction and the coordinate value in the third rectangular coordinate direction are used as two-dimensional image information of the target object along the pre-set plane to obtain the two-dimensional image of the target object along the pre-set plane (reads on Col. 11 Lines 12-22 and Fig. 4 & 6, module 407 may generate one or more 2-D images of one or more of the structures in the 3-D model. For example, in some embodiments, module 407 may generate a top-down view of the structures. In some embodiments, module 407 may generate a side view of the structures). 

Regarding dependent claims 8-9, claims 8-9 are system claims that correspond to the method of claims 3-4. Therefore, claims 8-9 are rejected for at least the same reasons as method of claims 3-4. 

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.

Conclusion
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30pm and alternate Fridays 8:00am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/HUGO MOLINA/
Primary Examiner, Art Unit 3648